Exhibit 10.1

 

EXECUTION VERSION

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT




THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) is dated as of June
21, 2013, by and among CAPLEASE, LP, a Delaware limited partnership, PREFCO
DIX-NEUF LLC, a Connecticut limited liability company, PREFCO NINETEEN LIMITED
PARTNERSHIP, a Connecticut limited partnership, CLF CANE RUN MEMBER, LLC, a
Delaware limited liability company, CLF CANE RUN LOUISVILLE, LLC, a Delaware
limited liability company, CLF LANDMARK OMAHA LLC, a Delaware limited liability
company, CLF DODGE OMAHA LLC, a Delaware limited liability company, KDC BUSCH
BOULEVARD LLC, a Delaware limited liability company, CLF 555 N DANIELS WAY LLC,
a Delaware limited liability company, CLF PULCO ONE LLC, a Delaware limited
liability company, CLF PULCO TWO LLC, a Delaware limited liability company, and
CLF TOLLWAY PLANO LP, a Delaware limited partnership (each, a “Borrower” and
collectively, the “Borrowers”), the Lenders (as defined below) party hereto, and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
for the Lenders (together with its successors and assigns, the “Agent”).




W I T N E S S E T H :




WHEREAS, Borrowers, the lenders party thereto (the “Lenders”), and Agent entered
into that certain Credit Agreement dated as of June 29, 2012, as amended by that
certain First Amendment to Credit Agreement dated as of April 16, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time prior
to the date hereof, the “Credit Agreement”); and




WHEREAS, the Borrowers have requested and the Agent and the Lenders party hereto
have agreed to, subject to the terms and conditions of this Agreement, certain
amendments to the Credit Agreement which shall, among other things, increase the
principal amount of the Revolving Commitment (as defined in the Credit
Agreement) by an amount up to $50,000,000; and




NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:




SECTION 1.     Definitions. Unless otherwise specifically defined herein, each
term used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.




SECTION 2.     Amendments to the Credit Agreement. The parties hereto hereby
agree that:




(a)           Section 1.1 of the Credit Agreement is hereby amended by amending
the definition of “Revolving Commitment” so that it reads, in its entirety, as
follows:




“Revolving Commitment” means, as to each Lender, such Lender’s obligation to
make Revolving Loans pursuant to Section 2.1 and to issue (in the case of the
Issuing Bank) and to participate (in the case of the other Lenders) in Letters
of Credit pursuant to Section 2.4(i), in an amount up to, but not exceeding the
amount set forth for such Lender on Schedule 1 as such Lender’s “Revolving
Commitment Amount” or as set forth in any applicable Assignment and Assumption,
or agreement executed by a Person becoming a Lender in accordance with
Section 2.19, as the same may be reduced from time to time pursuant to
Section 2.13 or Section 2.20 or increased or reduced as appropriate to reflect
any assignments to or by such Lender effected in accordance with Section 13.6 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.19.

 

 
1

--------------------------------------------------------------------------------

 

 


(b)     Article II of the Credit Agreement is hereby amended by adding the
following new Section 2.20:




Section 2.20     Mandatory Reduction of the Revolving Commitment




On December 21, 2013 (the “Commitment Reduction Date”), the Revolving
Commitments shall automatically be reduced to ONE HUNDRED MILLION DOLLARS
($100,000,000.00), and Borrowers shall be required to make all payments
necessary such that the aggregate principal amount of the outstanding Revolving
Loans, together with the aggregate amount of all Letter of Credit Liabilities
does not exceed the Maximum Loan Availability (after taking into account the
reduced Revolving Commitments) as of the Commitment Reduction Date; provided,
however, Borrowers shall have a one (1) time option to extend the Commitment
Reduction Date for six months (the “Option to Extend the Commitment Reduction
Date”) to June 21, 2014 (the “Extended Commitment Reduction Date”), effective
upon satisfaction of the following conditions precedent: (i) satisfactory
payment of the fees described in that certain fee letter dated June 21, 2013,
and executed by Guarantor, and (ii) delivery of written notice of election to
exercise the Option to Extend the Commitment Reduction Date to Administrative
Agent at least ten (10) Business Days prior to the Commitment Reduction Date.
The failure of Borrowers to satisfy the aforementioned conditions precedent
shall be deemed Borrowers’ election to reduce the Revolving Commitments on or
prior to the Commitment Reduction Date. The Revolving Commitments, when reduced
pursuant to this Section, may not be increased or reinstated. The Borrowers
shall pay all interest and fees on the Revolving Loans accrued to the date of
such reduction or termination of the Revolving Commitments to the Administrative
Agent for the account of the Revolving Lenders, including but not limited to any
applicable compensation due to each Revolving Lender in accordance with
Section 5.4. The reduction of the Revolving Commitments under this Section 2.20
shall be applied to the respective Commitments of the Revolving Lenders pro rata
according to the amounts of their respective Revolving Commitments.




(c)     Schedule 1 of the Credit Agreement is hereby amended so that it reads,
in its entirety, as follows:




Lender

Commitment

Pro Rata Share

WELLS FARGO BANK, NATIONAL ASSOCIATION

$150,000,000

100%

TOTALS

$150,000,000

100%

 

 
2

--------------------------------------------------------------------------------

 

  

SECTION 3.     Conditions Precedent. This Agreement shall become effective only
upon the satisfaction of the following conditions precedent:




(a)     Receipt by the Agent of counterparts of this Agreement duly executed by
the Borrowers, Lenders and the Agent;




(b)     Receipt by the Agent of counterparts of the Consent, Reaffirmation, and
Agreement of Guarantor attached hereto duly executed by the Guarantor;




(c)     Administrative Agent shall have received all fees and expenses pursuant
to the executed fee letter entered on even date herewith;




(d)     Recordation in the applicable real estate records of amendments to the
Security Deeds duly executed by the Borrowers and the Agent wherein the Security
Deeds are amended, among other things, to secure the increased Revolving
Commitments; and




(e)     Receipt by the Agent of title insurance endorsements satisfactory to the
Agent insuring the continued enforceability and priority of the Liens created
under the Security Deeds, as amended.




SECTION 4.     Miscellaneous.




(a)     Effect of Agreement. Except as set forth expressly hereinabove, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrowers.




(b)     No Novation or Mutual Departure. Each Borrower expressly acknowledges
and agrees that (i) there has not been, and this Agreement does not constitute
or establish, a novation with respect to the Credit Agreement or any of the
other Loan Documents, or a mutual departure from the strict terms, provisions,
and conditions thereof, other than with respect to the amendments contained in
Section 2 above; and (ii) nothing in this Agreement shall affect or limit the
Agent’s or Lenders’ right to demand payment of liabilities owing from the
Borrowers to the Agent or any Lender under, or to demand strict performance of
the terms, provisions and conditions of, the Credit Agreement and the other Loan
Documents, to exercise any and all rights, powers, and remedies under the Credit
Agreement or the other Loan Documents or at law or in equity, or to do any and
all of the foregoing, immediately at any time after the occurrence of a Default
or an Event of Default under the Credit Agreement or the other Loan Documents.




(c)     Ratification. Each Borrower (i) hereby restates, ratifies, and reaffirms
each and every term, covenant, and condition set forth in the Credit Agreement,
the other Loan Documents and the Hazardous Materials Indemnity Agreement to
which it is a party effective as of the date hereof and (ii) restates and renews
each and every representation and warranty heretofore made by it in the Credit
Agreement, the other Loan Documents and the Hazardous Materials Indemnity
Agreement as fully as if made on the date hereof and with specific reference to
this Agreement and any other Loan Documents executed or delivered in connection
herewith (except with respect to representations and warranties made as of an
expressed date, in which case such representations and warranties shall be true
and correct as of such date).

 

 
3

--------------------------------------------------------------------------------

 

 


(d)     No Default. To induce the Agent and the Lenders party hereto to enter
into this Agreement and to continue to make advances pursuant to the Credit
Agreement (subject to the terms and conditions thereof), each Borrower hereby
acknowledges and agrees that, as of the date hereof, and after giving effect to
the terms hereof, there exists (i) no Default or Event of Default and (ii) no
right of offset, defense, counterclaim, claim, or objection in favor of the
Borrowers or arising out of or with respect to any of the Loans or other
obligations of the Borrowers owed to the Agent and the Lenders party hereto
under the Credit Agreement or any other Loan Document.




(e)     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument. This Agreement may be executed by each party on separate copies,
which copies, when combined so as to include the signatures of all parties,
shall constitute a single counterpart of the Agreement.




(f)     Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.




(g)     Recitals Incorporated Herein. The preamble and the recitals to this
Agreement are hereby incorporated herein by this reference.




(h)     Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.




(i)     Further Assurances. Borrowers agree to take, at Borrowers’ expense, such
further actions as the Agent shall reasonably request from time to time to
evidence the amendments set forth herein and the transactions contemplated
hereby.




(j)     Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.




 

[SIGNATURES ON FOLLOWING PAGES.]

 

 
4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the Borrowers, the Agent, and the Lenders party
hereto has caused this Agreement to be duly executed by its duly authorized
officer as of the day and year first above written.

 




WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Lender

 

 

By: /s/ D. Bryan Gregory_________________
        D. Bryan Gregory

        Director

 

 


--------------------------------------------------------------------------------

 

 

“BORROWERS”




CAPLEASE, LP,
a Delaware limited partnership

 

By: CLF OP General Partner LLC,
a Delaware limited liability company,
its general partner

 

By: CapLease, Inc.,
a Maryland corporation,
its sole member

 

By: /s/ Robert C. Blanz ____________

      Robert C. Blanz

           Senior Vice President

 

PREFCO DIX-NEUF LLC,
a Connecticut limited liability company

 

By: /s/ Robert C. Blanz ________________

Robert C. Blanz

Senior Vice President

 

PREFCO NINETEEN LIMITED PARTNERSHIP,
a Connecticut limited partnership

 

By: PREFCO Dix-Neuf LLC,
a Connecticut limited liability company,
its general partner

 

By: /s/ Robert C. Blanz ____________

Robert C. Blanz

Senior Vice President

 

CLF CANE RUN LOUISVILLE, LLC,
a Delaware limited liability company

 

By: /s/ Robert C. Blanz ___________

Robert C. Blanz

Senior Vice President

 

CLF CANE RUN MEMBER, LLC,
a Delaware limited liability company

 

By: /s/ Robert C. Blanz ___________

Robert C. Blanz

Senior Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

CLF LANDMARK OMAHA LLC,
a Delaware limited liability company

 

By: /s/ Robert C. Blanz ________

Robert C. Blanz

Senior Vice President

 

CLF DODGE OMAHA LLC,
a Delaware limited liability company

 

By: /s/ Robert C. Blanz _________

Robert C. Blanz

Senior Vice President

 

KDC BUSCH BOULEVARD LLC,
a Delaware limited liability company

 

By: /s/ Robert C. Blanz __________

Robert C. Blanz

Senior Vice President

 

CLF 555 N DANIELS WAY LLC,
a Delaware limited liability company

 

By: /s/ Robert C. Blanz __________

Robert C. Blanz

Senior Vice President

 

CLF PULCO ONE LLC,

a Delaware limited liability company

 

By: /s/ Robert C. Blanz __________

Robert C. Blanz

Senior Vice President

 

CLF PULCO TWO LLC,

a Delaware limited liability company

 

By:_ /s/ Robert C. Blanz _________

Robert C. Blanz

Senior Vice President

 

 
 

--------------------------------------------------------------------------------

 

 

CLF TOLLWAY PLANO LP,

a Delaware limited partnership

 

By: CLF Tollway Plano GP LLC,

       a Delaware limited liability company

 

By: _/s/ Robert C. Blanz ___________

      Robert C. Blanz

 

 
 

--------------------------------------------------------------------------------

 

 

CONSENT, REAFFIRMATION, AND AGREEMENT OF GUARANTOR

 

 

Guarantor (a) acknowledges receipt of the foregoing Second Amendment to Credit
Agreement (the “Agreement”), (b) consents to the execution and delivery of the
Agreement, and (c) reaffirms all of its obligations and covenants under the (i)
Guaranty (as defined in the Credit Agreement defined in the Agreement), (ii)
Hazardous Materials Indemnity Agreement (as defined in the Credit Agreement
defined in the Agreement), and (iii) each of the Loan Documents (as defined in
the Credit Agreement defined in the Agreement) to which it is a party, and
agrees that none of its obligations and covenants shall be reduced or limited by
the execution and delivery of the Agreements.




Delivery of an executed counterpart of this consent via facsimile, telecopy, or
other electronic method of transmission pursuant to which the signature of
Guarantor can be seen (including, without limitation, Adobe Corporation’s
Portable Document Format) shall have the same force and effect as the delivery
of an original executed counterpart of this consent. Guarantor’s delivery of an
executed counterpart of this consent by facsimile or other electronic method of
transmission shall be made in conjunction with Guarantor’s delivery of an
original executed counterpart, but Guarantor’s failure to deliver said original
executed counterpart shall not affect the validity, enforceability, or binding
effect of this consent.




 




“GUARANTOR”




CAPLEASE, INC.,
a Maryland corporation,





 

By:  /s/ Robert C. Blanz                            

Robert C. Blanz

Senior Vice President

 